          IN THE UNIT ED STATES DIST RICT COU RT
             EAST ERN DIST RICT OF ARK ANS AS
                   JONE SBO RO DIVI SION

JAM ES EVER LING                                              PLAI NTIF F

v.                      No: 3:19-cv-151 DPM

CRA IGHE AD COU NTY DET ENT ION
CENTER; CRA IGHE AD COU NTY
SHERIFF'S DEPARTMENT; KEITH
BOWERS, Head Jailer; T. RAY MON D,
Adm inistr ation Assistant; and DOE,
Supe rviso r                                              DEFE NDA NTS

                             JUDG MEN T

     Everling' s comp laint is dism issed witho ut preju dice.


                                                              I
                                        D .P. Mars hall Jr.
                                        Unite d State s Distr ict Judg e
